DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of request for extension of time, IDS, amendment and remarks, all filed 02/15/2022.
Claims 8, 13 and 16-20 are amended.
New claim 21 is added.
Claims 1-21 are pending.

Information Disclosure Statement
The information disclosure filed 02/15/2022 has been considered,
FR 2973227 A1	---composition contains 1, 3-propanediol and 
4- (3-ethoxy-4-hydroxyphenyl) butan-2-one; composition is an emulsion, the whole document and at least the claims. 
JP 2010209116 A	---uses parabens and octanediol or pentane diol, composition is an emulsion (see the whole document).
JP 2005015401 A	---uses parabens and 1,3-propanediol, composition is an emulsion (see the whole document).
WO 2003069944 A1	---Teaches synergistic mixture two or three 1,2-alkane diols as antimicrobial substances, does not contain the claimed ketone of formula (I), and composition is an emulsion.
US 20120251460 A1	---uses the same compound as in examined claims (see the whole document, formula (I) and claims); composition is an emulsion and does not contain 1,3-propanediol. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Burton A. Amernick on 05/19/2022.

The application has been amended as follows: 
In the claims,
Amend claims 1 and 21 as follows:

Claim 1.	(Currently Amended) A composition comprising an aqueous phase and an oily phase which are visually distinct and superimposed, 1,3-propanediol and a ketone compound of formula (I):
			
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein:	
- RI represents a C2-C4 alkyl radical,
- R2 represents a hydrogen atom, or a saturated or unsaturated, linear or branched, C1-C4
hydrocarbon-based radical;
- R3 represents a saturated or unsaturated, linear or branched, C1-C4 hydrocarbon-based radical
optionally substituted with a hydroxyl group;
-C-X represents C=O; wherein the composition is not an emulsion.
Claim 21.	(Currently Amended) The composition as claimed claim 1, wherein the compound (I) is present in a content ranging from 0.01 % to 5% by weight, relative to the total weight of the composition; the 1,3-propanediol is present in a content ranging from 1 to 20% by weight; the aqueous phase is present in a content ranging from 50% to 80% by weight relative to the total weight of the composition and which comprises from 45% to 80%[805%] by weight of water, relative to the total weight of the composition and wherein the compound (I) is:
		
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that the recitation that the composition in claim 1 is not an emulsion overcomes the closest prior art, QUATTARA et al. (WO 2012130953 Al), which teaches an emulsion structurally different from the claimed composition where the where the aqueous and oily phases are separated at rest by a single interphase at rest.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Rejoinder
Claims 1-14 and 16-21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 15, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/21/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/
Primary Examiner, Art Unit 1613